McOLELLAN, J.
Appellant was convicted under an indictment for using abusive, insulting or obscene language, in violation of section 4031 of the Code. But one question is *86raised by the record. That was reserved by an exception to the following charge, given at the instance of the State: “The only intention the State is required to prove in this case, is the intention to use abusive, insulting or obscene language, if such language was in fact used in the presence or hearing of a woman.” The exception is untenable. That the charge correctly asserts the law, is so clear in principle, and so fully supported by our own adjudications, as not to need or admit of discussion. — Henderson v. State, 63 Ala. 193; Bain v. State, 61 Ala. 75; Mullens v. State, 82 Ala. 42.
The judgment of the City Court is affirmed.